IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION
TYLER KLINGENSMITH PLAINTIFF
V. CASE NO. 5:19-CV-05185
DEPUTY ADRIAN CRUZ; LIEUTENANT
ROBIN HOLT; DEPUTYJOSEPH ALLEN;
DEPUTY MEGAN RUTLEDGE; DEPUTY NICHOLAS
GUERRERO; NURSE HEATHER TRIMMER; NURSE
FRAN INFANTE; LIEUTENANT RANDALL MCELROY;
SHERIFF SHAWN HOLLOWAY; SERGEANT JOE ADAMS;
DEPUTY ANTHONY COBB; SERGEANT BRADY;
DETECTIVE JORDAN; JOHN DOE CAPTAIN;
SERGEANT COGDILL; JANE DOE NOTARY
SERGEANT; BENTON COUNTY; JOHN DOE
BOOKING DEPUTY; and JOHN DOE SERGEANT
WHOTOOK PICTURES DEFENDANTS
OPINION AND ORDER

Plaintiff Tyler Klingensmith, currently an inmate of the North Central Unit of the
Arkansas Department of Correction (“ADC”), has filed this civil rights action pursuant to
42 U.S.C. § 1983. He proceeds pro se and in forma pauperis (“IFP”). The claims at
issue in this case arose during Plaintiff's incarceration in the Benton County Detention
Center ("BCDC’).

The case is before the Court on the Motion to Dismiss (Doc. 31) filed by Nurse
Fran Infante. Specifically, Nurse Infante asserts that Plaintiff has failed to assert a
plausible denial of medical care claim against her. Plaintiff has responded (Doc. 43) to
the Motion. For the reasons stated below, the Motion to Dismiss is granted.

1. BACKGROUND
According to the allegations of the Amended Complaint (Doc. 11), Klingensmith

1
was extradited from Marion County on January 28, 2018, and booked into the BCDC.
He remained at the BCDC until he was transferred to the ADC following his conviction
and sentencing on August 20, 2018, on state criminal charges.

His allegations against Nurse Infante are as follows. Klingensmith arrived at the
BCDC with a broken hand. He was seen upon arrival by Nurse Timmer and Nurse
Infante, who looked at his hand and advised him that he would be placed in the medical
pod. /d. at p. 13. However, Klingensmith alleges Nurse Trimmer and Nurse Infante
failed to notify the booking sergeant to place Klingensmith in the medical pod.
Approximately three hours after being placed into a pod, Klingensmith pushed the
emergency button seeking medical care because he could not “breathe” and the pain in
his arm “was horrible.” /d. He received no medical attention that evening but was
allowed to go into the day-room to get some fresh air. /d. Klingensmith put in a sick-
call request the following day and was seen by an unidentified nurse who indicated she
would send for his medical records and provided him with pain medication. /d. He was
not moved into the medical pod. /d.

On February 2, 2018, and April 15, 2018, Klingensmith alleges he was physically
and sexually assaulted by inmate R.B. On April 15, 2018, Klingensmith alleges he asked
for medical attention and was told by an unidentified sergeant that he notified “medical”
about Klingensmith. Klingensmith alleges that, to his knowledge, Nurse Infante and
Nurse Trimmer were the on-duty nurses and he never received medical attention. /d. at

p. 15.
ll. LEGAL STANDARD

Rule 8(a) contains the general pleading rules and requires a complaint to present
“a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8{a)(2). “In order to meet this standard and survive a motion to dismiss
under Rule 12(b)(6), ‘a complaint must contain sufficient factual matter, accepted as true,
to state a claim for relief that is plausible on its face.” Braden v. Wal-Mart Stores, Inc.,
588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(internal quotations omitted)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. While the Court will
liberally construe a pro se plaintiffs complaint, the plaintiff must allege sufficient facts to
support his claims. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

lil. DISCUSSION

“The Eighth Amendment proscribes deliberate indifference to the serious medical
needs of prisoners.”' Robinson v. Hager, 292 F.3d 560, 563 (8th Cir. 2002) (citing
Estelle v. Gamble, 429 U.S. 97, 104 (1976)). “In order to state a cognizable claim, a
prisoner must allege acts or omissions sufficiently harmful to evidence deliberate
indifference to serious medical needs.” Estelle, 429 U.S. at 106. The deliberate
indifference standard includes “both an objective and a_ subjective component:

‘(Klingensmith] must demonstrate (1) that [he] suffered [from] objectively serious medical

 

1 The Eighth Circuit applies the deliberate indifference standard to both pretrial
detainees and convicted inmates. Jackson v. Buckman, 756 F.3d 1060, 1065 (8th
Cir. 2014).

3
needs and (2) that the prison officials actually knew of but deliberately disregarded those
needs.” Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting Dulany v.
Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)).

With respect to the claim against Nurse Infante stemming from her initial
examination of Klingensmith on January 28, 2018, no plausible claim is stated.
Klingensmith arrived with a broken hand, which Nurse Infante examined but ordered no
medical treatment for at that time. She did, however, indicate Klingensmith would be
housed in the medical pod. However, the booking officer did not place Klingensmith in
the medical pod. Three hours later, Klingensmith pushed the emergency button
complaining that he could not breathe and was in severe pain. Klingensmith makes no
argument that his hand was further injured or that he suffered any adverse consequence
due to the fact that he was not placed in the medical pod. When examined by another
nurse in response to his sick-call request, Klingensmith was placed on pain medication
but was not moved to the medical pod. There is simply nothing in the facts alleged to
state a claim that Nurse Infante exhibited deliberate indifference to Klingensmith’s serious
medical needs by failing to ensure he was placed in the medical pod.

With respect to the claim against Nurse Infante stemming from her failure to
provide medical care following the April 15, 2018 attack on Klingensmith, no plausible
claim is stated. Other than Klingensmith’s allegation that he believed Nurse Infante was
on duty, there is no suggestion she was even aware of his need for medical care. No

plausible claim is stated.
IV. CONCLUSION
For the reasons stated, Nurse Infante’s Motion to Dismiss (Doc. 31) is GRANTED.

All claims against Nurse Infante are DISMISSED WITHOUT PREJUDICE.

2020. Y

Oy Y L. BROOKS
NITED STATES DISTRICT JUDGE

IT IS SO ORDERED on this | | day of Februar

    

 
